This court has fully considered the several grounds upon which the constitutionality of the act in question is assailed. They are fully treated and correctly decided in the opinion of the Court of Appeals. We see no occasion for further discussion of these questions on our part.
Touching the insistence here made that this act does not in terms repeal certain sections of the general law, it is sufficient to say: Being an original and not an amendatory act, it repeals, in the counties designated, such provisions of existing law as are in direct conflict therewith. *Page 151 
This, under the well-known rule that the last expression of the legislative will is the law.
Writ denied.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.